TRANSITION ACKNOWLEDGEMENT


THIS TRANSITION ACKNOWLEDGEMENT (this “Acknowledgement”) is dated as of this
28th day of July 2011 by and between Hologic, Inc., a Delaware corporation with
its principal place of business at 35 Crosby Drive, Bedford, Massachusetts 01730
(the “Company”), and John W. Cumming, an individual having his principal
residence in Sudbury, Massachusetts (the “Employee”).  Reference is made to the
Transition Agreement dated November 5, 2009 between the Company and the Employee
(the “Transition Agreement”).  Capitalized terms used herein and not otherwise
defined, shall have the meanings ascribed to them in the Transition Agreement.
 
WHEREAS, in connection with the ongoing transition of the Employee’s services
with the Company, the Employee desires to resign as Chairman and a member of the
Board of Directors of the Company (the “Board”) and continue as an employee of
the Company; and the Company desires to accept such resignation and the
Employee’s continued employment, all in accordance with the terms and conditions
of the Transition Agreement, as modified hereby.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:
 
1.           Resignation; New Position.  Effective upon execution of this
Agreement, the Employee hereby resigns as Chairman and a member of the Board,
and from his positions, if any, as an officer or director of any and all
subsidiaries of the Company.  The Company hereby accepts all such
resignations.  The parties further agree that the terms and conditions of the
Employee’s continuing employment by the Company shall be subject to the terms
and conditions of the Transition Agreement as modified by the Transition
Acknowledgement Term Sheet (the “Term Sheet”), which is attached hereto and
incorporated herein by reference as if fully set forth herein.
 
2.           Employee’s Acknowledgement.  Without limiting the foregoing, the
Employee hereby acknowledges and agrees that (i) the Employee’s resignation as
Chairman and resignation from the Board and (ii) the change in the Employee’s
compensation as set forth in the Term Sheet does not constitute Good Reason for
termination of Employee’s employment under the Transition Agreement or
otherwise.  The Employee further agrees and acknowledges that any future
reduction in the Employee’s hours (including reduction in associated authority,
duties and responsibilities relating thereto) and any reduction in base salary,
other compensation and benefits, including, without limitation a reduction in
Base Salary, contributions to the Company’s Supplemental Executive Retirement
Plan for the benefit of the Employee or reduction in the target bonus for the
Employee under Short Term Incentive Plan reflecting such reduction in hours
and/or reduction in Base Salary shall not constitute a Good Reason for the
Employee’s termination of his employment with the Company under the Transition
Agreement or otherwise.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
3.             Miscellaneous
 
3.1           Transition Agreement. Except as otherwise amended and modified
hereby, the Transition Agreement shall remain in full force and effect.
 
3.2           Counterparts.  This Agreement may be executed in one or more
counterparts.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the day and year first above written.
 
 

 
HOLOGIC, INC.
         
 
By:
/s/ Robert A. Cascella      
Name:  Robert A. Cascella
     
Title:    President and Chief Executive Officer
                   
EXECUTIVE
          /s/ John W. Cumming    
John W. Cumming
 

 
- 2 -

--------------------------------------------------------------------------------

 
 
 
TRANSITION AGREEMENT ACKNOWLEDGEMENT  TERM SHEET
July 28, 2011




Phase 1 of Transition
 
The initial transition on November 5, 2009 of Employee from CEO to Chairman
pursuant to the Transition Agreement.
     
Phase 2 of Transition
 
Resignation of the Employee from the Board of Directors. Employee to continue as
a full-time employee with the title Global Strategic Advisor, reporting to the
CEO.  Any further change in title shall be subject to the approval of the
CEO.  Compensation (including bonus eligibility) to remain unchanged through
current fiscal year.  Final Transition Payment of $1.725 million to be paid in
November 2011 pursuant to the terms of the Transition Agreement.
     
Phase 3 of Transition
 
Employee to continue employment with the foregoing title as an “at will”
full-time employee following the termination of the Transition Agreement on
November 30, 2011.  In Phase 3, the Employee’s hours may be subject to
reduction, as may be agreed to by the CEO and the Employee.
     
Fiscal 2012 Compensation
 
The Employee’s compensation (including Base Salary, STIP and SERP Participation)
will be adjusted to reflect any reduction in Employee’s hours.
Base Salary
 
$725,000
STIP Percentage Target
 
50% of then base salary(Targets to be set at the discretion of the Compensation
Committee)
SERP Participation
 
SVP level(Discretion of the Compensation Committee)
LTIP
 
None
Medical etc.
 
Same as SVPs
     
Severance Benefits
 
As contemplated by the Transition Agreement for post November 30, 2011
employment.  Upon termination by the Company (other than for cause) or the
Employee for Good Reason:
    ● Up to six months severance (the Employee’s then base salary and bonus
opportunity).     ● An additional six month family medical coverage.     ●
Continued monthly (rather than annual) vesting for pre-November 5, 2009 equity
awards through date of termination (if not otherwise fully vested). This monthly
vesting does not apply to any equity awards issued after November 5, 2009, which
vest on same basis as all other executive equity awards.     ● Existing options
exercisable (but do not vest further after termination) for one year after
termination.

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 

    ● Continued double trigger (i.e., termination w/out cause or for “good
reason”) accelerated vesting of all outstanding equity awards following change
of control (subject to 280G modified change of control cut-back).      
Other Agreements
 
Existing Transition Agreement (as modified hereby), Noncompetition Agreement,
Proprietary Information Agreement and Indemnification Agreement to remain in
place.

 


 
- 4 -

--------------------------------------------------------------------------------

 